FILED
                             UNITED STATES DISTRICT COURT                               JAN. 21, 2022
                             FOR THE DISTRICT OF COLUMBIA                        Clerk, U.S. District & Bankruptcy
                                                                                 Court for the District of Columbia

ANDREW U.D. STRAW,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 1:22-cv-00104 (UNA)
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                Defendant.                    )

                                  MEMORANDUM OPINION

       Plaintiff, a prolific filer in this court and others, has filed a complaint, ECF No. 1, motion

for leave to proceed in forma pauperis (“IFP”), ECF No. 2, and request for CM/ECF password,

ECF No. 3. His complaint faces several insurmountable hurdles, and the court will thus grant his

IFP motion and dismiss the complaint based on immunity, see 28 U.S.C. § 1915(e)(2)(B)(iii), and

for want of subject matter jurisdiction, see Fed. R. Civ. P. 12(h)(3).

        Plaintiff, who states that he is as an attorney “licensed at the U.S. Court of Appeals for the

4th Circuit,” Compl. ¶ 4, sues the United States, alleging that the U.S. Court of Appeals for the

Second Circuit violated his First and Fifth Amendment rights by (1) allegedly dismissing his

appeals for baseless procedural reasons, rather than on the merits, see id. ¶¶ 6–8, 17–19, 21–3, 28,

(2) committing legal error by denying him leave to proceed as an attorney, rather than granting

him leave to proceed pro se and IFP, see id. ¶¶ 9–16, 18, 24, 28–9, and (3) myriad other alleged

Clerk docketing errors, see id. ¶¶ 14–15, 17–18, 20, 25, 29. He demands $1 million in damages.

       First, Plaintiff has essentially sued the United States for damages, but Congress has not

waived the United States’ immunity from suit, see FDIC v. Meyer, 510 U.S. 471, 485–86 (1994),

and Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),
allows damages only when a defendant is sued in an individual capacity. See Davis v. Passman,

442 U.S. 228, 245 (1979); Simpkins v. District of Columbia Gov't, 108 F.3d 366, 369 (D.C. Cir.

1997) (“Bivens actions are for damages . . . if the [ ] defendant is found liable, he becomes

personally responsible for satisfying the judgment[.]”). Plaintiff has not sued anyone in an

individual capacity, and his claims against the United States for damages are simply not

cognizable. See Meyer, 510 at 483–85.

       Second, courts are absolutely immune from suits for damages for “all actions taken in the

judge's judicial capacity, unless these actions are taken in the complete absence of all

jurisdiction.” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993); see also Mireles v.

Waco, 502 U.S. 9, 9 (1991) (acknowledging that a long line of Supreme Court precedents have

found that a “judge is immune from a suit for money damages”); Caldwell v. Kagan, 865 F. Supp.

2d 35, 42 (D.D.C. 2012) (“Judges have absolute immunity for any actions taken in a judicial or

quasi-judicial capacity.”). And “will not be deprived of immunity because the action he took was

in error, was done maliciously, or was in excess of his authority.” Stump v. Sparkman, 435 U.S.

349, 356 (1978); see also Mireles, 502 U.S. at 11 (“[J]udicial immunity is not overcome by

allegations of bad faith or malice.”).

       Court staff are also subject to the same immunity. Staff, “like judges, are immune from

damage suits for performance of tasks that are an integral part of the judicial process.” Sindram,

986 F.2d at 1460; see also Roth v. King, 449 F.3d 1272, 1287 (D.C. Cir. 2006) (“It is well

established that judicial immunity ‘extends to other officers of government whose duties are

related to the judicial process.’”) (quoting Barr v. Matteo, 360 U.S. 564, 569 (1959)); Hester v.

Dickerson, 576 F. Supp. 2d 60, 62 (D.D.C. 2008) (absolute judicial immunity extends to clerks of

the court) (citations omitted). Without immunity for judicial staff performing work related tasks,
“courts would face the danger that disappointed litigants, blocked by the doctrine of absolute

immunity from suing the judge directly would vent their wrath on clerks, court reporters, and other

judicial adjuncts.” Sindram, 986 F.2d at 1461 (citations omitted); see also Reddy v. O'Connor,

520 F. Supp. 2d 124, 130 (D.D.C. 2007) (holding that a “deputy clerk's alleged refusal to file

documents [the] plaintiff submitted” was an action “quintessentially ‘judicial’ in nature because

[it was] an integral part of the judicial process.”). Plaintiff’s allegations against the Second Circuit

and its staff fail to overcome this immunity.

       Finally, this court lacks subject matter jurisdiction to review the decisions of other federal

courts. See In re Marin, 956 F.2d 339 (D.C. Cir. 1992); Panko v. Rodak, 606 F. 2d 168, 171 n.6

(7th Cir. 1979) (“[I]t it seems axiomatic that a lower court may not order the judges or officers of

a higher court to take an action.”), cert. denied, 444 U.S. 1081 (1980); United States v. Choi, 818

F. Supp. 2d 79, 85 (D.D.C. 2011) (stating that federal district courts “generally lack[] appellate

jurisdiction over other judicial bodies, and cannot exercise appellate mandamus over other courts”)

(citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986)); Fleming v. United States, 847 F.

Supp. 170, 172 (D.D.C. 1994) (applying District of Columbia Court of Appeals v. Feldman, 460

U.S. 462, 482 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)), aff’d, No.

94-5079, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995).

       Accordingly, this case is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii) and Federal

Rule 12(h)(3). Plaintiff’s request for a CM/ECF password is denied as moot. A separate order

accompanies this memorandum opinion.

Date: January 21, 2022                          Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                              United States District Judge